Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 and 05/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiener (US Patent Publication 2017/0086908).
Regarding claim 1, Wiener teaches the limitation “an ultrasonic device including a first jaw member and a second jaw member, the ultrasonic device configured to receive ultrasonic energy and to treat tissue grasped between the first jaw member and the second jaw member” in paragraph [0077], stating “FIG. 1 illustrates a generator 100 configured to drive multiple surgical instruments 104, 106, 108. The first surgical instrument 104 is an ultrasonic surgical instrument 104 and comprises a handpiece 105 (HP), an ultrasonic transducer 120, a shaft 126, and an end effector 122. The end effector 122 comprises an ultrasonic blade 128 acoustically coupled to the ultrasonic transducer 120 and a clamp arm 140.” Wiener teaches “a return electrode” in figure 8, but further in paragraph [0144], stating “In the case of monopolar output, the preferred connections would be active electrode (e.g., pencil or other probe) to the ENERGY2 output and a suitable return pad connected to the RETURN output.” A “suitable return pad” is interpreted as functionally synonymous to an electrode. Wiener teaches “and a generator coupled to the ultrasonic device and the return electrode,” in paragraph [0144], stating “As shown in FIG. 8, the generator 500 comprising at least one output port can include a power transformer 508 with a single output and with multiple taps to provide power in the form of one or more energy modalities, such as ultrasonic, bipolar or monopolar RF, irreversible and/or reversible electroporation, and/or microwave energy, among others, for example, to the end effector depending on the type of treatment of tissue being performed”. Wiener teaches “the generator configured to: control supply of the ultrasonic energy to the ultrasonic device at a first time” in paragraphs [0128-0129], stating “In one form, under control of one or more software program routines, the processor 308 executes the methods in accordance with the described forms to generate an electrical signal output waveform comprising current (I), voltage (V), and/or frequency (f) for various time intervals or periods (T).” Wiener teaches “control supply of an energy pulse to the ultrasonic device at a second time different from the first time” in paragraphs [0135-0136] which states “The generator 400 comprises a tissue impedance module 442. The drive system 402 is configured to generate electrical drive signal 404 to drive the ultrasonic transducer 406.", "It will be appreciated, that in the context of the present disclosure, the ultrasonic and the RF electrosurgical energies can be supplied by the generator either individually or simultaneously.” Given that the processor can execute methods as described at various time intervals, the generator can subsequently control supply of an energy pulse at a second time different from the first time and thus encompasses this claim limitation. Wiener teaches “measure a current feedback signal at the return electrode resulting from a current pulse signal generated by the ultrasonic device in response to the energy pulse” in paragraph [0135], stating “In one aspect, the tissue impedance module 442 may be configured to measure the impedance Zt of tissue grasped between the blade 440 and the clamp arm assembly 444. The tissue impedance module 442 comprises an RF oscillator 446, an RF voltage sensing circuit 448, and an RF current sensing circuit 450. The RF voltage and RF current sensing circuits 448, 450 respond to the RF voltage Vrf applied to the blade 440 electrode and the RF current irf flowing through the blade 440 electrode, the tissue, and the conductive portion of the clamp arm assembly 444. The sensed voltage Vrf and current Irf are converted to digital form by the ADC circuit 436 via the analog multiplexer 434. The processor 408 receives the digital output 438 of the ADC circuit 436 and determines the tissue impedance Zt by calculating the ratio of the RF voltage Vrf to current Irf measured by the RF voltage sense circuit 448 and the RF current sense circuit 450.” Lastly, Wiener teaches the remaining limitation “and estimate a tissue property of the tissue grasped between the first jaw member and the second jaw member based on the current feedback signal” in paragraph [0135], stating “In one aspect, the transection of the inner muscle layer and the tissue may be detected by sensing the tissue impedance Zt. Accordingly, detection of the tissue impedance Zt may be integrated with an automated process for separating the inner muscle layer from the outer adventitia layer prior to transecting the tissue without causing a significant amount of heating, which normally occurs at resonance.”
Regarding claims 2 and 3, the limitations of claim 1 are taught as described above. Wiener teaches the limitation “wherein the generator is configured to control the ultrasonic energy to heat the tissue to a predetermined temperature for a period of time until the tissue is sealed” and “wherein the generator estimates a change in tissue impedance” in paragraph [0128], stating “Variable time intervals may be defined by setting the drive signal to a first value and maintaining the drive signal at that value until a change is detected in a monitored characteristic. Examples of monitored characteristics may comprise, for example, transducer impedance, tissue impedance, tissue heating, tissue transection, tissue coagulation, and the like.”
Regarding claims 4 and 5, the limitations of claim 3 are taught as described above. Wiener teaches the limitation “wherein the generator is further configured to determine desiccation or coagulation of the tissue based on the change in tissue impedance” in paragraph [0131], stating “In various forms, the output indicator 318 may provide visual, audible, and/or tactile feedback to the surgeon to indicate the status of a surgical procedure, such as, for example, when tissue cutting and coagulating is complete based on a measured characteristic of the ultrasonic surgical instrument 104, e.g., transducer impedance, tissue impedance, or other measurements as subsequently described.”
Regarding claims 13 and 14, the limitations of these claims do not present any new material that has not been taught by Wiener as described above. The “housing” as described in claim 13 is depicted in figure 1 of Wiener.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener (US Patent Publication 2017/0086908) in view of Shelton (US Patent Publication 2017/0202598).
Regarding claim 6, the limitations of claim 1 are taught as described above. While Wiener describes a generator, Wiener does not explicitly teach “wherein the generator is configured to periodically switch between supplying the ultrasonic energy and supplying the energy pulse”. Shelton does teach this limitation in paragraph [0215], stating “In other aspects ultrasonic vibrations and high-frequency may be applied by pulsing these energy modalities, applying the energy modalities alternatively or simultaneously.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a generator capable of periodically switching energy modalities between ultrasonic and pulsatile, as described in Shelton, in Wiener. It is known in the art to include a generator capable of variable energy frequencies as needed for differing surgical applications and such variations of energy frequencies produces predictable results. As described in Shelton, this allows for "In somewhat unique situations, an algorithm can detect when the tissue impedance is extremely low to deliver energy to the tissue. In response, the algorithm energizes the ultrasonic blade 516 mechanically to apply vibratory energy to the tissue until such time that the impedance rises above a threshold suitable for the application of the high-frequency current. Upon reaching this threshold, the algorithm switches energy delivery mode to high-frequency current to seal the tissue". Weiner, Shelton, and the claimed invention are considered analogous pieces of art given they are in the same field of ultrasonic surgical cutting devices. 
Regarding claim 16, the limitations of claim 13 are taught as described above. The limitation of this claim does not present any new material that has not been taught by Weiner and Shelton, as described above in claim 6. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener (US Patent Publication 2017/0086908) in view of Hirai (US Patent 9,833,280). 	Regarding claim 15, the limitations of claim 13 are taught as described above. While Wiener does describe a “first jaw member is adapted to apply the current pulse to the tissue grasped between the first jaw member and the second jaw member”, Wiener does not explicitly teach an “electrically-conductive tissue-contacting surface”. Hirai does teach this limitation, stating in column 8, lines 11-14, “The jaw 60 includes a jaw main body 61 attached to the sheath 40, and a jaw conductive member 62 attached to the jaw main body 61 via a connecting screw 59. The jaw main body 61 is made of a conductive material.”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrically conductive surface within the jaw, as described explicitly in Hirai, in Wiener. Using an electrically conductive surface allows for energy to be transmitted to the tissue for treatment (dissection, sealing, or otherwise) during use. Hirai, Wiener, and the claimed invention are considered analogous pieces of art given that they are in the same field of ultrasonic surgical cutting devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIGAIL BOCK/Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794